Exhibit 10.14

AMENDMENT NO. 1 TO ESOP LOAN AGREEMENT

This Amendment No. 1 to ESOP Loan Agreement (“Amendment”) is made and entered
into by and between Farmer Bros. Co., a California corporation, as Lender and
Wells Fargo Bank, N.A. as trustee for the Farmer Bros. Co. Employee Stock
Ownership Plan as the Borrower.

RECITALS

 

A. Lender and Borrower have entered into an ESOP Loan Agreement dated March 28,
2000 (the “Loan Agreement”) which provides that advances can be made by Lender
to Borrower through a period ending on December 31, 2002.

 

B. Lender and Borrower desire to amend the Loan Agreement to extend the date for
advances through and including July 31, 2003.

NOW, THEREFORE, it is agreed as follows:

 

1. Section 1.2 of the Loan Agreement is amended by changing the date
December 31, 2002, as it appears in both places in Section 1.2, to My 31, 2003.

 

2. In all other respects the Loan Agreement is ratified and approved.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date set
forth below effective as of December 31, 2002.

 

Dated: JUNE 26, 2003     Farmer Bros. Co.       By:   /s/ Roy E. Farmer        
Roy E. Farmer, President           By:   /s/ John E. Simmons         John E.
Simmons, Treasurer Dated: JUNE 30, 2003     Farmer Bros. Co. Stock Ownership
Plan     Wells Fargo, N.A., as trustee for the Fanner Bros.
Co. Employee Stock Ownership Plan       By:   /s/ E. Pigott       Title:   VICE
PRESIDENT